699 S.E.2d 925 (2010)
In the Matter of Jerry WEBBER.
No. 101P10.
Supreme Court of North Carolina.
June 16, 2010.
David W. Andrews, Assistant Appellate Defender, for Jerry Webber.
M. Elizabeth Guzman, Assistant Attorney General, for State.
Prior report: ___ N.C.App. ___, 689 S.E.2d 468.

ORDER
Upon consideration of the petition filed by Respondent on the 8th of March 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."